              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT DESHIELDS,                     :
        Plaintiff                     :
                                      :             No. 1:18-cv-1709
            v.                        :
                                      :             (Judge Rambo)
DR. MICHAEL                           :
MOCLOCK, et al.,                      :
         Defendants                   :

                             MEMORANDUM

I.    BACKGROUND

      On July 18, 2018, pro se Plaintiff Robert DeShields (“Plaintiff”), an inmate

currently housed at the State Correctional Institution, Coal Township, Pennsylvania

(“SCI Coal Township”), initiated this action by filing a complaint pursuant to 42

U.S.C. § 1983 in the Court of Common Pleas for Northumberland County,

Pennsylvania. (Doc. No. 1-2.) Defendants Dr. Michael Moclock (“Dr. Moclock”)

and Karen Merritt-Scully (“Merritt-Scully”) filed a notice of removal on August 28,

2018. (Doc. No. 1.)

      In his complaint, Plaintiff alleges that on January 4, 2018, he saw Dr. Moclock

for peripheral and central vertigo. (Doc. No. 1-2 ¶ 12.) Dr. Moclock examined

Plaintiff and noted that he had “a left ear leak which was not consistent with inner

ear infection.” (Id. at 8.) Plaintiff asked to be tested for peripheral and central

vertigo, but Dr. Moclock did not provide such testing, noting that “in most cases
these test[s] wouldn’t reveal much [due] to the nature of this condition.” (Id.) Dr.

Moclock offered to prescribe Plaintiff Prednisone, but Plaintiff declined “due to

[past] treatment failure.” (Id. at 8, 10.) Dr. Moclock also “agreed to the Epley

Maneuver as an effective treatment plan but informed [Plaintiff] that he was not

trained in its execution therefore he would not order such treatment.” (Id.; see id.

¶ 12.)

         Plaintiff filed a grievance on January 19, 2018, alleging that Dr. Moclock had

denied his requests for medical treatment. (Id. ¶ 13; id. at 8.) As relief, Plaintiff

asks that Dr. Moclock be directed to perform the Epley Maneuver and order testing.

(Id. at 8-9.) Defendant Merritt-Scully denied Plaintiff’s grievance on February 13,

2018. (Id. at 10.) Plaintiff appealed the denial of his grievance on February 23,

2018. (Id. ¶ 15; id. at 11-12.) In that appeal, Plaintiff told the Facility Manager that

he was suffering from constant headaches, dizziness, an uncomfortable feeling

running down to his groin, an uncomfortable feeling in the base of his skull, slurred

speech, hearing loss, ringing in one ear, and double vision. (Id. ¶ 15; id. at 11-12.)

Plaintiff claimed to have “[fallen] and collapsed from the pain several times.” (Id. ¶

15.) He asked to be seen by a specialist. (Id. at 11-12.) On February 27, 2018, the

Facility Manager upheld Defendant Merritt-Scully’s initial response to Plaintiff’s




                                            2
grievance. (Id. ¶ 18; id. at 13.) On July 3, 2018, the Chief Grievance Officer upheld

the previous responses. (Id. ¶ 20; id. at 16.)

      Based on the above allegations, Plaintiff alleges that Defendants violated his

rights under the Eighth Amendment to the United States Constitution by not

providing treatment for his vertigo. (Id. at 5.) Merritt-Scully filed an answer to the

complaint on September 6, 2018. (Doc. No. 8.) Dr. Moclock filed a motion to

dismiss (Doc. No. 10) on October 29, 2018. On April 8, 2019, the Court received a

motion for stay and abeyance from Plaintiff, requesting a stay of this action until his

release from incarceration on May 1, 2019. (Doc. No. 13.) On April 9, 2019, the

Court granted Dr. Moclock’s motion to dismiss and granted Plaintiff leave to file an

amended complaint within thirty (30) days. (Doc. Nos. 14, 15.)

      Plaintiff did not file an amended complaint within that time. By Order entered

on May 2, 2019, the Court denied Plaintiff’s motion for stay and abeyance to the

extent he sought a stay of this matter but granted it to the extent that the Court

provided a thirty (30)-day extension for Plaintiff to file an amended complaint.

(Doc. No. 16.) Plaintiff did not do so. Accordingly, in an Order entered on June 11,

2019, the Court, observing that the discovery deadline as to Plaintiff’s claims against

Defendant Merritt-Scully had closed, directed that the parties file any dispositive

motions they wished to file within forty-five (45) days. (Doc. No. 18.)

                                           3
      Defendant Merritt-Scully filed a motion for summary judgment (Doc. No. 19)

and supporting materials (Doc. Nos. 20, 21) on July 26, 2019. To date, Plaintiff has

neither filed a brief in opposition nor a motion for an extension of time to do so.

Accordingly, because the time period for filing an oppositional brief has expired,

Defendant Merritt-Scully’s motion for summary judgment is ripe for disposition.

II.   STANDARD OF REVIEW

      Federal Rule of Civil Procedure 56(a) requires the court to render summary

judgment “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

“[T]his standard provides that the mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material

fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

      A disputed fact is “material” if proof of its existence or nonexistence would

affect the outcome of the case under applicable substantive law. Id. at 248; Gray v.

York Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992). An issue of material

fact is “genuine” if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party. Anderson, 477 U.S. at 257; Brenner v. Local 514, United

Bhd. of Carpenters and Joiners of Am., 927 F.2d 1283, 1287-88 (3d Cir. 1991).

                                          4
      When determining whether there is a genuine issue of material fact, the court

must view the facts and all reasonable inferences in favor of the nonmoving party.

Moore v. Tartler, 986 F.2d 682 (3d Cir. 1993); Clement v. Consol. Rail Corp., 963

F.2d 599, 600 (3d Cir. 1992); White v. Westinghouse Electric Co., 862 F.2d 56, 59

(3d Cir. 1988). In order to avoid summary judgment, however, the nonmoving party

may not rest on the unsubstantiated allegations of his or her pleadings. When the

party seeking summary judgment satisfies its burden under Rule 56 of identifying

evidence which demonstrates the absence of a genuine issue of material fact, the

nonmoving party is required by Rule 56 to go beyond his pleadings with affidavits,

depositions, answers to interrogatories or the like in order to demonstrate specific

material facts which give rise to a genuine issue. Celotex Corp. v. Catrett, 477 U.S.

317, 324 (1986). The party opposing the motion “must do more than simply show

that there is some metaphysical doubt as to the material facts.” Matsushita Electric

Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986). When Rule 56 shifts the

burden of production to the nonmoving party, that party must produce evidence to

show the existence of every element essential to its case which it bears the burden

of proving at trial, for “a complete failure of proof concerning an essential element

of the nonmoving party’s case necessarily renders all other facts immaterial.”




                                         5
Celotex, 477 U.S. at 323. See Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir.

1992).

      In determining whether an issue of material fact exists, the court must

consider the evidence in the light most favorable to the nonmoving party. White,

826 F.2d at 59. In doing so, the Court must accept the nonmovant’s allegations as

true and resolve any conflicts in his favor. Id. (citations omitted). However, a party

opposing a summary judgment motion must comply with Local Rule 56.1, which

specifically directs the oppositional party to submit a “statement of the material

facts, responding to the numbered paragraphs set forth in the statement required [to

be filed by the movant], as to which it is contended that there exists a genuine issue

to be tried”; if the nonmovant fails to do so, “[a]ll material facts set forth in the

statement required to be served by the moving party will be deemed to be admitted.”

L.R. 56.1. A party cannot evade these litigation responsibilities in this regard simply

by citing the fact that he is a pro se litigant. These rules apply with equal force to

all parties. See Sanders v. Beard, No. 09-CV-1384, 2010 WL 2853261, at *5 (M.D.

Pa. July 20, 2010) (pro se parties “are not excused from complying with court orders

and the local rules of court”); Thomas v. Norris, No. 02-CV-01854, 2006 WL

2590488, at *4 (M.D. Pa. Sept. 8, 2006) (pro se parties must follow the Federal Rules

of Civil Procedure).

                                          6
III.   STATEMENT OF MATERIAL FACTS1

       Defendant Merritt-Scully is a Health Care Administrator. (Doc. No. 21 ¶ 4.)

She is not a medical doctor. (Id.) She “is not authorized to overrule a medical doctor

on decisions regarding care.” (Id. ¶ 5.)

IV.    DISCUSSION

       As noted above, Plaintiff alleges that Defendant Merritt-Scully’s actions

violated his rights under the Eighth Amendment to the United States Constitution.

The Eighth Amendment prohibits the infliction of cruel and unusual punishment on

prisoners. In the context of medical care, the Eighth Amendment “requires prison

officials to provide basic medical treatment to those whom it has incarcerated.”

Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). In order to establish an Eighth



1
  The Local Rules of Court provide that in addition to filing a brief in opposition to the moving
party’s brief in support of its motion, “[t]he papers opposing a motion for summary judgment shall
include a separate, short and concise statement of material facts responding to the numbered
paragraphs set forth in the statement [of material facts filed by the moving party] . . . as to which
it is contended that there exists a genuine issue to be tried.” M.D. Pa. L.R. 56. 1. The Rule further
requires the inclusion of references to the parts of the record that support the statements. Id.
Finally, the Rule states that the statement of material facts required to be served by the moving
party will be deemed to be admitted unless controverted by the statement required to be served by
the opposing party. See id. Unless otherwise noted, the factual background herein is taken from
Defendant Merritt-Scully’s Rule 56.1 statement of material facts. (Doc. No. 21.) Plaintiff failed
to file a response to Defendant Merritt-Scully’s statement of facts in compliance with M.D. Pa.
L.R. 56.1, and this Court is not “required to accept unsupported, self-serving testimony as evidence
sufficient to create a jury question.” Hammonds v. Collins, Civ. No. 12-236, 2016 WL 1621986,
at *3 (M.D. Pa. Apr. 20, 2016) (citing Brooks v. Am. Broad. Co., 999 F.2d 167, 172 (6th Cir.
1993)). The Court accordingly deems the facts set forth by Defendant Merritt-Scully to be
undisputed. See M.D. Pa. LR 56. 1; Fed. R. Civ. P. 56(e)(2).
                                                 7
Amendment deliberate indifference claim, a claimant must demonstrate “(i) a

serious medical need, and (ii) acts or omissions by prison officials that indicate

deliberate indifference to that need.” Natale v. Camden Cty. Corr. Facility, 318 F.3d

575, 582 (3d Cir. 2003).

      Deliberate indifference has been found “where the prison official (1) knows

of a prisoner’s need for medical treatment but intentionally refuses to provide it; (2)

delays necessary medical treatment based on a non-medical reason; or (3) prevents

a prisoner from receiving needed or recommended medical treatment.” Rouse, 182

F.3d at 197. The “deliberate indifference” prong of the Eighth Amendment test

requires that the defendant actually know of and disregard “an excessive risk to

inmate health or safety.”       Farmer v. Brennan, 511 U.S. 825, 837 (1994).

Circumstantial evidence can establish subjective knowledge if it shows that the

excessive risk was so obvious that the official must have known about it. See Beers-

Capitol v. Whetzel, 256 F.3d 120, 133 (3d Cir. 2001) (citing Farmer, 511 U.S. at

842)). Moreover, “[i]f a prisoner is under the care of medical experts . . . a non-

medical prison official will generally be justified in believing that the prisoner is in

capable hands.” Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004). Accordingly,

“absent a reason to believe (or actual knowledge) that prison doctors or their

assistants are mistreating (or not treating) a prisoner, a non-medical prison official .

                                           8
. . will not be chargeable with the Eighth Amendment scienter requirement of

deliberate indifference.” Id.

      The second prong of the Eighth Amendment inquiry is whether the plaintiff’s

medical needs were serious. A serious medical need is “one that has been diagnosed

by a physician as requiring treatment or one that is so obvious that a lay person would

easily recognize the necessity for a doctor’s attention.” Monmouth Cty. Corr. Inst.

Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987). Not every condition is a

serious medical need; instead, the serious medical need element contemplates a

condition of urgency, namely, one that may produce death, degeneration, or extreme

pain. See id.

      Moreover, because only egregious acts or omissions can violate this standard,

mere medical malpractice cannot result in an Eighth Amendment violation. White

v. Napoleon, 897 F.2d 103, 108-10 (3d Cir. 1990); see also Estelle v. Gamble, 429

U.S. 97, 106 (1976) (“medical malpractice does not become a constitutional

violation merely because the victim is a prisoner.”) The Supreme Court has held

that negligence or inadvertence alone do not rise to the level of a constitutional

violation. Whitley v. Albers, 475 U.S. 312 (1986).

      Additionally, prison medical authorities are given considerable latitude in the

diagnosis and treatment of inmate patients, see Young v. Kazmerski, 266 F. App’x

                                          9
191, 194 (3d Cir. 2008), and a doctor’s disagreement with the professional judgment

of another doctor is not actionable under the Eighth Amendment. See White, 897

F.2d at 108-10. Furthermore, it is well settled that an inmate’s dissatisfaction with

a course of medical treatment, standing alone, does not give rise to a viable Eighth

Amendment claim. See Taylor v. Norris, 36 F. App’x 228, 229 (8th Cir. 2002);

Abdul-Wadood v. Nathan, 91 F.3d 1023, 1024-25 (7th Cir. 1996); Sherrer v.

Stephens, 50 F.3d 496, 497 (8th Cir.1994); Brown v. Borough of Chambersburg, 903

F.2d 274, 278 (3d Cir. 1990) (“[A]s long as a physician exercises professional

judgment his behavior will not violate a prisoner’s constitutional rights.”); see also

Pearson v. Prison Health Servs., 850 F.3d 528, 535 (3d Cir. 2017) (“[W]hen medical

care is provided, we presume that the treatment of a prisoner is proper absent

evidence that it violates professional standards of care.”).

      As noted above, in his complaint, Plaintiff alleges that Defendants violated

his Eighth Amendment rights by failing to adequately treat his vertigo. (Doc. No.

1-2.) In its April 4, 2019 Memorandum and Order granting Dr. Moclock’s motion

to dismiss, the Court concluded that Plaintiff had failed to establish an Eighth

Amendment claim against Dr. Moclock. (Doc. No. 14 at 8.) Rather, the Court

concluded, Plaintiff’s complaint was “entirely premised on his disagreement with

Dr. Moclock’s medical judgment,” given that Dr. Moclock decided not to perform

                                          10
the Epley Maneuver because he had not been trained in its execution and instead

offered a course of Prednisone, which Plaintiff declined. (Id. at 8-9.)

      Likewise, nothing in the record before the Court suggests that Defendant

Merritt-Scully violated Plaintiff’s Eighth Amendment rights. As a Health Care

Administrator, Defendant Merritt-Scully “is not authorized to overrule a medical

doctor on decisions regarding care.” (Doc. No. 21 ¶ 5.) Rather, the record reflects

that when she responded to Plaintiff’s grievance regarding Dr. Moclock’s care,

Defendant Merritt-Scully had no reason to believe that Dr. Moclock was mistreating

or failing to treat Plaintiff’s medical needs. See Spruill, 372 F.3d at 236. This Court

has previously concluded that summary judgment is appropriate with respect to

Eighth Amendment claims against health care administrators because they are not

physicians and cannot assess the reasonableness of the treatment chosen by prison

doctors. See McAleese v. Owens, 770 F. Supp. 255, 263 (M.D. Pa. 1991). Likewise,

to the extent Plaintiff seeks to hold Defendant Merritt-Scully liable due to her

response to Plaintiff’s grievances, he cannot do so, as participation in after-the-fact

review of a grievance is not enough to establish personal involvement. See Brooks

v. Beard, 167 F. App’x 923, 925 (3d Cir. 2006) (holding that a state prisoner’s

allegation that prison officials and administrators responded inappropriately, or

failed to respond to a prison grievance, did not establish that the officials and

                                          11
administrators were involved in the underlying unconstitutional conduct); Ramos v.

Pa. Dep’t of Corr., No. 06-1444, 2006 WL 2129148, at *2 (M.D. Pa. July 27, 2006)

(holding that the review and denial of grievances and subsequent administrative

appeals does not establish personal involvement). Thus, Defendant Merritt-Scully

is entitled to summary judgment as to Plaintiff’s Eighth Amendment claims against

her.

V.     CONCLUSION

       For the foregoing reasons, Defendant Merritt-Scully’s motion for summary

judgment (Doc. No. 19) will be granted. An appropriate Order follows.



                                            S/SYLVIA H. RAMBO
                                            United States District Judge

Date: August 29, 2019




                                       12
